Citation Nr: 0417560	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from May 1960 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied service 
connection for post-traumatic stress disorder (PTSD).

Appellant testified before the undersigned Veterans Law Judge 
in a Central Office hearing in January 2004.  A transcript of 
that testimony has been incorporated into the file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.15 9 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The claim was filed before enactment of the VCAA, and first 
adjudicated after enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2003). 

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(3) (2003).  VA must make as many attempts 
as necessary to obtain records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2) (2003).

Appellant has claimed three non-combat stressors in support 
of his claim for service connection for PTSD.  First, he 
alleges that he witnessed a fatal airplane crash within his 
first few weeks of assignment to Korea (October or November 
1960).  Second, he alleges that he was badly beaten in a 
racial altercation in his last few weeks in Korea (October or 
November 1961).  Third, he alleges that he witnessed the 
fatal crash of a B-58 bomber at Bunker Hill Air Force Base 
(now Grissom Air Force Base), Indiana, in early 1962 (January 
through May time frame).  Appellant also asserts that he 
received psychiatric treatment at Wright-Patterson Air Force 
Base in 1962, and that he received a general discharge for 
psychiatric reasons, but there are no medical records 
available to verify that such treatment was provided, or that 
appellant was discharged under such circumstances.
 
This case presents two factors that impose an enhanced duty 
on VA to notify and assist, even beyond the requirements of 
the VCAA.  First, appellant's service personnel and medical 
records have not been associated with the file.  It has been 
indicated that the service medical records were apparently 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  While service personnel records were 
requested, the response seems to indicate that an additional 
search for service medical records was undertaken.  A second 
attempt at obtaining personnel records will be undertaken, 
with the proviso that if they are unavailable it be so noted.  
Second, appellant has cited as a PTSD stressor an incident of 
physical assault; this imposes a specific regimen of 
notification and assistance that does not appear to have been 
followed to date.

If service medical records are presumed to have been 
destroyed while in government custody, VA's duty to assist is 
heightened, and includes and obligation to search for other 
forms of records that support a claimant's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 1 Vet. App. 
401 (1991).  In this case, it appears that RO requested 
service medical records.  As noted, it also appears that 
personnel records were requested, but the response concerns 
the service medical records.  Thus it is not clear service 
personnel records have been searched for specifically by the 
NPRC.  Service personnel records, if available, may provide 
relevant information in regard to the claimed stressors, and 
may also provide information in regard to appellant's claimed 
psychiatric treatment and claimed general discharge for 
psychiatric reasons.  

RO requested confirmation of stressors from the United States 
Armed Services Center for Unit Research (USACRUR), enclosing 
appellant's stressor report, and USACRUR responded that the 
dates are too vague to permit effective research.  However, 
file development since then has narrowed down dates and units 
to the point where another query to USACRUR is appropriate.     

If a claim for PTSD is based upon personal assault, there are 
a number of types of evidence that may be considered in 
support of the claimed stressor incident even though the 
incident is not mentioned in the service personnel or medical 
records.  See M21-1, Part III, par. 5.14d; see also Cohen v. 
Brown, 10 Vet. App. 128 (1997) and YR v. West, 11 Vet. App. 
393, 399 (1998).   VA cannot deny a claim for PTSD that is 
based on an alleged in-service personal assault without first 
advising the claimant of these alternative sources of 
evidence and giving the claimant an opportunity to provide 
such evidence or to advise VA where such evidence can be 
procured.  38 C.F.R. § 3.304(f)(3) (2003).  A sample letter 
is provided in M21-1, Part III, par. 5.14d(5), Exhibits B-10 
and B-11.  It does not appear that appellant has been 
provided such notice.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  RO must review the claims folder 
and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for service connection for have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), and 
any other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Appellant should be 
advised to "give us all you've got" in 
support of his claim.  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.  To the extent that his 
assistance is needed in obtaining or 
identifying pertinent records, that 
assistance should be requested.

2.  RO must also provide appellant with 
notice of the PTSD stressor evidence 
appropriate to cases in which the 
alleged stressor relates to an in-
service physical assault, in accordance 
with 38 C.F.R. § 3.305(f)(3) (2003) and 
M21-1, Part III, par. 5.14d, Exhibits 
B-10 and B-11.  The letters to 
appellant, and any response, should be 
incorporated into the claims file.

3.  RO should request verification, 
through USASCRUR and any other 
appropriate agencies, that a fatal 
aircraft crash occurred at Kunsan Air 
Force Base (AFB), Korea, in October or 
November 1961, and that a fatal B-58 
crash occurred at Bunker Hill AFB (now 
Grissom AFB), Indiana, in the period 
January 1962 through May 1962.  
Requests should be incorporated into 
the claims file, and repeated until a 
written response is received from each 
addressee.

4.  RO should request a copy of 
appellant's service personnel records 
from USASCRUR, NPRC, and any other 
appropriate agency.  Requests should be 
incorporated into the claims file, and 
repeated until a written response is 
received from each addressee.  
Responses must be in terms of the 
personnel records, not service medical 
records.

5.  After completing any necessary 
development in addition to that listed 
above, RO should re-adjudicate 
appellant's claim for service 
connection for PTSD.  This review 
should include all evidence added to 
the record to the file since the 
Statement of the Case (SOC) was issued.  
In fact, in order to comply with all 
notice and duty to assist provisions, 
should conduct a de novo review of all 
evidence associated with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




